MacIntyre, J.,
dissenting. Where an ordinance of a city is aimed at the prevention of trespasses, annoyances, conflicts, disorders, and breaches of the peace, and otherwise is reasonably apprehensive and corrective in principle, it is a legislative exercise of local self-government or police power, and in no wise encroaches on local or interstate commerce. This ordinance does not operate as a total exclusion or deprivation of the rights of the citizens, but merely regulates their enjoyment for the benefit of the inhabitants (especially the housewives) of the city; and I think that the city authorities in the exercise of their legislative powers have the right to protect the home by saying that the commercial world shall not invade it and make it a public market place, and thus convert it into a place of business without the consent of the owner. If the owner of a home wished her groceryman to call every morning and take her order, she could.of course instruct him so to do, and he would be an invitee; or she could invite any other person to her *85home for any legitimate purpose. Can not the city legislative authorities put the burden on those seeking to do business with her to obtain an invitation to enter the privacy of her home, rather than to require the mistress of the home to mar her premises with signs of “no trespassing,” etc. ? The home stands, of course, on a very different footing in this regard from a store or office building which is maintained for the purpose of doing business. In short, I do not think that the making of money by carrying on commerce in the homes of the inhabitants of the city should be placed above the right of the inhabitants to be protected by law in the privacy of the homes. The legislature of the State has passed a law prohibiting hunting upon the land of another person, with or without a license, without first having obtained permission from such landowner. Why can not the authorities of a city prohibit going into the home without the consent of the owner, for purposes which do not come within the essential primary objectives for which the home was created ?